Winslow, J.
This is an action of certiorari brought against the village board of the village of Lodi for the purpose of reversing the action of the board in allowing certain *431bills presented, by E. G. Fellows and S. H. Watson. It appears by the return that Fellows was marshal of the village and on the 4th of July, 1900, attempted to arrest the relator for violation of an ordinance of the village, and was there after sued by Pattison for assault in making such arrest; that the village board employed Watson as attorney to defend Eellows in said action, and that he did defend him successfully; and that the bills allowed were for Watson’s services and disbursements in making such defense, and for amounts necessarily paid by Fellows for witness fees upon the trial. Upon these facts the circuit court concluded that the village of Lodi was not interested in the action of Pattison v. Fellows, and could not legally appropriate the moneys of the village to pay the expenses thereof, and reversed the action of the village hoard allowing the claims, and the village board appealed. Mr. Justice Siebecicee, having decided the case while upon the circuit bench, could not participate in the consideration "thereof in this court. Upon consultation of the remaining justices it appears, after full consideration, that two are of opinion that the judgment should be affirmed, while two are' of opinion that it should be reversed. This being the situation, affirmance necessarily follows.
By the Court. — Judgment affirmed.
Siebecker, J., took no part.